Citation Nr: 0719374	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  06-03 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to an increased evaluation of residuals, 
injury, left knee with degenerative joint disease, currently 
20 percent disabling.  

2.	Whether the veteran's Substantial Appeal (Form 9) was 
timely filed.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from September 1959 to 
August 1960.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 RO decision.  

In June 2007, the veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The medical evidence of record shows that the veteran's 
left knee disability is manifested by limitation of motion 
that is noncompensable under the applicable Diagnostic Codes, 
but is objectively confirmed by painful motion and x-ray 
evidence of arthritis.  

3.	The RO notified the veteran of the September 17, 2003 
rating decision on September 22, 2003.

4.	The RO received the veteran's Substantive Appeal on 
October 14, 2004.  


CONCLUSION OF LAW

The schedular criteria for an increased rating in excess of 
20 percent for residuals of a service-connected left knee 
injury with degenerative joint disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code (DC) 5010-5260 (2006).

The October 14, 2004 Substantive Appeal was not timely filed.  
38 U.S.C.A. § 7105 (West 2002); 38. C.F.R. § 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
November 2004, prior to the initial decision on the claim in 
January 2005, and again provided notice in January 2006 and 
March 2006.  Therefore, the timing requirement for a VCAA 
notice has been met and to decide the appeal would not be 
prejudicial to the claimant. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, Social Security 
Administration (SSA) records, and the VA medical records.  In 
addition, the RO scheduled a hearing before the Board in June 
2007 and VA examinations in December 2004, October 2006 and 
March 2007.  The claimant has not made the RO or the Board 
aware of any other evidence relevant to this appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  
Accordingly, the Board will proceed with appellate review.

INCREASED RATING

The veteran asserts that he is entitled to rating in excess 
of 20 percent for residuals of a left knee injury with 
degenerative joint disease because he experiences pain, 
swelling and instability in his left knee.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating, otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R.  § 4.45.  

In this case, the RO assigned a 20 percent rating for 
residuals of an injury to the veteran's left knee with 
generative joint disease under Diagnostic Code 5010-5260.  
Under Diagnostic Code 5010, traumatic arthritis substantiated 
by x-ray findings is rated as degenerative arthritis under 
Diagnostic Code 5003.  Under Diagnostic Code 5003 
degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes (Diagnostic Codes 5260 and 5261) 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R.  § 4.71a, DC 5003.  
For purpose of rating a disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45(f).  

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, DC 5260.  Under Diagnostic Code 5261, a 
noncompensable rating will be assigned for limitation of 
extension of the leg to 5 degrees; a 10 percent rating will 
be assigned for limitation of extension of the leg to 10 
degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating 
will be assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent 
rating will be assigned for limitation of extension of the 
leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261, See also 
VAOPGCPREC 9-04 (which finds that separate ratings under 
Diagnostic Code 5260 for limitation of flexion of the leg and 
Diagnostic Code 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint).

The Board will also consider whether the veteran's is 
entitled to a higher or separate rating for his right knee 
disability under other diagnostic codes.  Included within 38 
C.F.R. § 4.71 are multiple diagnostic codes that evaluate 
impairment resulting from service-connected knee disorders, 
including Diagnostic Code 5256 (ankylosis), Diagnostic Code 
5257 (recurrent subluxation or lateral instability),
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (cartilage, semilunar, removal of, 
symptomatic), Diagnostic Code 5262 (impairment of the tibia 
and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evidence 

In a December 1999 medical examination for SSA purposes, the 
examiner noted that the veteran's left knee was limited in 
motion to -100 degrees flexion and -5 degrees extension.  

A May 2004 VA Compensation and Pension Examination, the 
veteran reported pain in his left knee, difficulty walking up 
stairs, kneeling and sitting for a prolonged period of time.  
The veteran had minus 10 degrees of full motion extension to 
105 degrees of flexion with pain at 105 degrees.  Ranges of 
motion during passive, active and repetitive movements were 
the same.  There were no limitations due to weakness, 
fatigability, incoordination or flare-ups.  There was no 
effect on the veteran's usual occupation and no 
incapacitation episodes.  There was no significant 
subluxation.  The medial and lateral collateral ligaments 
were intact.  There was no significant effusion in the left 
knee.  An X-ray of the left knee revealed mild osteoarthritic 
changes of the patellofemoral joint and lateral compartment.  

In a December 2004 VA Compensation and Pension Examination, 
the veteran reported pain, stiffness, and difficulty with 
stairs.  The veteran used a cane for support.  Upon 
examination, there was limited tenderness over the patella.  
There was moderate crepitus on passive flexion.  The 
ligaments were intact and the knee was stable.  The veteran 
had 0 to 95 degrees flexion with pain at 95 degrees.  Active 
and passive range of motion were unaffected by repetition.  
There was no limitation due to weakness, fatigue, 
incoordination or flare-up.  The veteran's gait revealed a 
moderately severe limp tending to favor the left leg.  The 
diagnosis was postsurgical therapy for patella dislocation 
with resultant posttraumatic arthritis of the left knee.  
Mild degenerative arthritis was revealed on an x-ray.  

In May 2005, an x-ray of the veteran's left knee revealed a 
metallic screw in the proximal tibia secondary to a previous 
surgical procedure.  Vascular calcification was seen.  There 
was mild narrowing of the medial knee joint space with mild 
spur formation compatible with mild degenerative joint 
disease.  There was no acute fracture or dislocation and no 
erosion of the bone structure. The impression was mild 
degenerative joint disease.  

In October 2006, an x-ray of the veteran's left knee revealed 
the medial and lateral femoral-tibial joint spaces slightly 
narrowed, on a degenerative basis.  Mild periarticular 
spurring was noted.  

In an October 2006 VA Compensation and Pension Examination, 
the veteran reported pain, stiffness, difficulty walking up 
stairs and standing or walking for prolonged periods of time.  
The veteran had -10 degrees of full range of extension, 
further limited by arthrofibrosis at -10 to 90 degrees of 
flexion, further limited by functional impairment and 
secondary to arthrofibrosis at 90.  He also had significant 
pain at the extremes of flexion.  He had discomfort with his 
patella and mild patellar apprehension.  There was no 
evidence of instability of the left patella.  X-ray 
examination of the left knee revealed mild degenerative 
changes in the patellofemoral joint.  The examiner concluded 
that there was left knee patellofemoral osteoarthritis status 
post chronic patellar dislocation with decreased range of 
motion in the left knee.  The ranges of motion during 
passive, active and repetition motions were the same. There 
was no additional functional impairment due to pain, 
weakness, fatigability, incoordination, or flare-ups.  There 
were no incapacitating episodes or radiation of pain, and no 
neurologic finding or effect on the usual occupation or daily 
activities.  

In a March 2007 VA Compensation and Pension Examination, the 
veteran reported that he had daily intermittent pain in his 
left knee.  He had weakness and stiffness, but no swelling.  
There was no instability or giving way and it did not lock.  
There was also no fatiguability or lack of endurance.  The 
veteran did not have any flare-ups of joint disease.  He did 
have a cane, but did not use crutches or a brace.  There were 
no dislocations or subluxation.  He was not working, but his 
knee did not have any effect on his activities of daily 
living.  

Upon physical examination, there was tenderness to palpation 
on the left knee.  There was no instability of the knee.  
Flexion was from 0-90 degrees with pain at 90 degrees.  
Extension was 0 degrees with no pain.  There were no other 
limitations.  He was unable to walk on his toes or heels and 
unable to stand on alternate legs.  He was unable to squat.  
He had to ambulate with his cane and was very unsteady.  The 
examiner diagnosed the veteran with chronic left knee strain 
and chronic patellar dislocation status post screw placement.  
An x-ray showed that the medial and lateral femoral-tibial 
joint spaces appeared slightly narrowed, on a degenerative 
basis.  

In the June 2007 Board hearing, the veteran testified that he 
suffered from pain which was not daily, fairly regular, but 
not constant.  The veteran testified that there were many 
days that he did not experience problems with his left knee.  
The veteran indicated that he had difficulty with stairs and 
he wore a brace for the last 3 years.  He indicated that he 
had swelling approximately one time per month.  The veteran 
said he experienced instability on steps and slippery 
surfaces.  He also indicated that he used a cane.  

Analysis

The RO assigned the veteran a 20 percent rating for his left 
knee disability because of the veteran's complaints of pain, 
exacerbated by climbing stairs, prolonged walking, standing 
or sitting and objective findings of moderate crepitus and 
range of motion limitation.  

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that the record presents no 
basis for assignment of a rating higher than 20 percent for 
degenerative changes of the left knee.  The aforementioned 
evidence reflects that the veteran's left knee flexion has 
been limited to between 90 and 105 degrees and extension has 
been limited, at the most, by 10 degrees.  These findings are 
not compensable and do not warrant an increased in the 
veteran's rating for limited flexion or limited extension 
under Diagnostic Codes 5260 and 5261.  There is no medical 
evidence that the veteran's arthritic pain is limited in 
flexion or extension to warrant the next higher rating under 
Diagnostic Codes 5260 and 5261.

The veteran has objective findings of mild degenerative 
arthritis with noncompensable limitation of motion, moderate 
crepitus, tenderness, intact ligaments, no significant 
effusion, no incapacitating episodes, no radiation of pain, 
and no neurologic finding which affect the veteran's daily 
activities.  The veteran also has subjective complaints of 
intermittent pain, stiffness, instability and difficulty 
walking up stairs, kneeling and sitting for prolonged periods 
of time.  The Board finds that the RO appropriately assigned 
a 20 percent rating for left knee arthritis.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003 and 5010.  However, no more than 
a 10 percent rating is assignable under Diagnostic Code 5003 
for arthritis affecting a major joint.  Id.  The RO increased 
the veteran's rating to 20 percent which takes into account 
functional loss due to pain and other factors.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and DeLuca, supra.  The evidence of 
records shows that the veteran had intermittent pain, not on 
a daily basis.  He also had several days that he did not 
experience pain in his left knee.  He had difficulty with 
stairs and slippery surfaces and used a cane to walk.  The 
Board finds that the medical evidence of record does not 
support an assignment of a higher rating for limitation of or 
painful motion.  

The Board also considered if the veteran's left knee 
disability could be rated under any other code.  The Board 
finds that Diagnostic Code 5256 does not apply as there is no 
ankylosis of the veteran's left knee.  Diagnostic Code 5257 
does not apply because the medical evidence of record reveals 
that there is no recurrent subluxation or lateral instability 
of the veteran's left knee.  Diagnostic Code 5258 also does 
not apply because there is no dislocated semilunar cartilage 
in his left knee.  Additionally, there is no impairment of 
the tibia and fibula or genu recurvatum therefore, Diagnostic 
Codes 5262 and 5263 do not apply.  

The Board further notes that to the extent that the veteran's 
service-connected left knee disability affects his 
employment, such has been contemplated in the assignment of 
the current 20 percent schedular evaluation.  The evidence 
does not reflect that the left knee disability caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2006) is not warranted.



TIMELINESS OF SUBSTANTIVE APPEAL 

The veteran asserts that he filed a timely Substantive 
Appeal.  

At the June 2007 Board hearing, the veteran testified that he 
left the Substantive Appeal with the County Veterans Service 
Office in Indiana to be mailed.  The veteran later learned 
that the county office did not mail the Substantive Appeal in 
a timely manner.  

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the appellant, or within a -year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
The date of mailing of the Statement of the Case will be 
presumed to be the same as the date of the Statement of the 
Case and the date of mailing the letter of notification of 
the determination will be presumed to be the same as the date 
of that letter for purposes of determining whether an appeal 
has been timely filed.  38 C.F.R. § 20.302 (2006).  

The veteran's claim for service connection for his left knee 
disability was originally granted by the RO and assigned a 10 
percent rating on September 17, 2003.  A letter of 
notification was sent to the veteran with a copy of the RO 
decision on September 22, 2003.  The veteran filed a notice 
of disagreement on October 2, 2003.  A supplemental statement 
of the case was issued by the RO on July 19, 2004 and a VA 
Form 9 was provided to the veteran.  A VA Form 9, or 
Substantive Appeal, was dated on September 18, 2004 and 
received by the RO on October 14, 2004.  

The Board finds that the veteran's Substantive Appeal, to be 
timely under 38 C.F.R. § 20.302,  must have been filed by 
September 22, 2004, one year from the date of mailing of the 
letter of notification of the September 17, 2003 rating 
decision.  As the veteran's Substantive Appeal was not 
received by the RO until October 14, 2004, clearly after 
September 22, 2004, it is not timely.  

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased evaluation of residuals, injury, 
left knee with degenerative joint disease, in excess of 20 
percent is denied.  

The veteran's Substantial Appeal (Form 9) was not timely 
filed.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


